Case 3:19-cv-00813-REP Document 59 Filed 06/04/20 Page 1 of 21 PageID# 3140



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                               RICHMOND DIVISION


                                                      )
CHMURA ECONOMICS &                                    )       Case No. 3:19-cv-813
ANALYTICS, LLC,                                       )       Judge Robert E. Payne
                                                      )
                       Plaintiff,                     )
                                                      )
v.                                                    )
                                                      )
RICHARD LOMBARDO,                                     )
                                                      )
                       Defendant.                     )

     DEFENDANT RICHARD LOMBARDO’S REPLY IN SUPPORT OF MOTION FOR
                        SUMMARY JUDGMENT

I.     INTRODUCTION

       In its Memorandum in Opposition Defendant Richard Lombardo’s Motion for Partial

Summary Judgment (the “Opposition”) filed on May 29, 2020, Plaintiff Chmura Economics &

Analytics, LLC (“Chmura”) mischaracterizes the arguments set forth in Defendant Richard

Lombardo’s (“Lombardo”) Motion for Partial Summary Judgment (the “Lombardo Motion”). As

stated before, Chmura wants this Court to think this is a salacious and dramatic case. Using rhetoric

and flowery language, Chmura seeks to amplify and distort the immaterial facts of the case that

are directed to all the reasons that Chmura’s principals have personal animus for Lombardo

(despite the fact that he made them tremendous amounts of money), and they downplay or simply

ignore the undisputed material facts that warrant judgment in Lombardo’s favor.

       The issues for the Court’s decision are simple, not salacious. Is the Non-Competition, Non-

Solicitation and Confidentiality Agreement enforceable? No. Even if it were enforceable, are there




                                                 1
Case 3:19-cv-00813-REP Document 59 Filed 06/04/20 Page 2 of 21 PageID# 3141



any genuine issues of material fact that Lombardo breached the Agreement? No (he did not). Are

there any genuine issues of material fact that Lombardo converted the laptop or the notes contained

thereon? No (he did not). Are there any genuine issues of material fact that Lombardo

misappropriated Chmura’s trade secrets? No (he did not). Are there any genuine issues of material

fact that Lombardo is entitled to overtime? No (and he is).

       Lombardo respectfully requests that this Court grant summary judgment in his favor and

against Chmura on Counts I (Breach of Contract), II (Declaratory Judgment), III (Violation of the

Defend Trade Secrets Act), and IV (Conversion) of the First Amended Complaint and the First

Claim for Relief (Violation of the FLSA), Fourth Claim for Relief (Violation of the Ohio Prompt

Pay Act), Fifth Claim for Relief (Violation of the Ohio Minimum Fair Wage Standards Act) of the

Counterclaim as to liability and on the Sixth Claim for Relief (Declaratory Judgment – Invalidity

& Unenforceability of the Agreement) of the Counterclaim in its entirety.

II.    FACTS

       Lombardo incorporates herein the facts set forth in the Memorandum in Support of Motion

of Richard Lombardo for Summary Judgment Pursuant to Fed.R.Civ.P. 56 and Memorandum in

Opposition to Plaintiff and Counterclaim Defendant’s Motion for Summary Judgment. As

explained in the Law and Argument, Chmura fails to create any issue out of the undisputed and

material facts on which Lombardo relies.

III.   LAW AND ARGUMENT

A.     THE AGREEMENT IS INVALID AND UNEFORCEABLE.

       1.      Chmura’s argument that the Non-Competition and Non-Solicitation Provisions of
               the Agreement are enforceable fails.




                                                2
Case 3:19-cv-00813-REP Document 59 Filed 06/04/20 Page 3 of 21 PageID# 3142



        Chmura argues that the Non-Competition and Non-Solicitation Provisions in the

Agreement are appropriately limiting and, therefore, enforceable. 1 Chmura’s argument is based on

an improper and illogical reading of the Agreement.

        The Agreement expressly and unambiguously purports to bar Lombardo’s employment

(broadly defined) with any employer overlapping with the “Company’s Business,” as further

expressly and precisely defined:

                 For a period beginning on the Effective Date of this Agreement and ending
                 two (2) years after the employment relationship between Employee and the
                 Company terminates for any reason whatsoever (“the Restricted Period”),
                 Employee shall not:
                                                       ***
                 (b) directly or indirectly, perform, whether as an employee, independent
                 contractor, consultant, agent, or owner, the same, similar, or substantially
                 similar job duties or services as s/he performed for the Company on the date
                 of his/her termination or within the one (1) year period preceding the date
                 of his/her termination for or on behalf of any person or entity that engages
                 in the Company’s Business in any geographic areas serviced by Employee
                 or in which Employee provided goods or services on behalf of the Company
                 during his/her employment with the Company.

Agreement, Terms of Agreement, §3(b) & (c) (emphasis added). The scope of “Company’s

Business” is expressly and deliberately described as broadly as possible and more broadly than

necessary:

                 The Company is engaged in the business of providing services in the field(s)
                 of economics, workforce development, economic development, strategic
                 planning, and software design and licensing (hereinafter, the “Company’s
                 Business”).

Agreement, Reasons For Agreement, §1.




    1
     Chmura states that Lombardo only challenges two of the five independent covenants found in Section 3 of the
Agreement. Chmura is wrong. Lombardo is challenging the entire Section 3, with a focus on 3(a), (b), and (c).


                                                       3
Case 3:19-cv-00813-REP Document 59 Filed 06/04/20 Page 4 of 21 PageID# 3143



        When reading these two provisions together (as they must be since §3(b) 2 uses the

capitalized term “Company’s Business”), the only reasonable interpretation is that (if enforced)

Lombardo could not perform the same or substantially similar job duties or services that he

performed for Chmura (inside sales) for any company that provides services in the fields of

economics or workforce development or economic development or strategic planning or software

design and licensing. This is not an interpretation of the Agreement’s provisions—these are the

words the Agreement uses, and the meaning of these provisions resides in these words. As noted

in the Lombardo Motion, enforcement of these two provisions would preclude Lombardo from

working in many different businesses that in no way compete with Chmura. 3

        Chmura’s reading to the contrary is unsupported by the express language of the Agreement

because it ignores the defined term “Company’s Business.” In a single paragraph in the

Opposition, Chmura places two different limits on the language: (1) that the services provided by

Lombardo were all related to JobsEQ (and by extension, then, this provision would only prevent

Lombardo from selling JobsEQ for a competitor and no competitor sells JobsEQ, so under this

urged interpretation the provision would actually be meaningless); and alternatively (2) that

Lombardo “can do whatever he wants for whomever he wants, as long as he is not selling or



    2
     As well as §3(a) and (c).
    3
      The Non-Solicitation Provision (§3(c) of the Agreement) fails for the same reason as the Non-Competition
Provision (§3(b) of the Agreement). Section 3(c) of the Agreement provides:
                  (c) directly or indirectly, on behalf of himself or any other person, partnership, company,
                  corporation or other entity, solicit or attempt to solicit for purposes of providing products
                  or services that are the same or substantially similar to the Company’s Business any
                  individual or entity to whom Employee provided products or services at any time during
                  the period of his/her employment with the Company, to whom the Employee pursued on
                  behalf of the Company, or of whom Employee had knowledge base don his/her
                  employment with the Company because the Company provided products or services to or
                  actively pursed [sic] the individual or entity during Employee’s employment.
(emphasis added). Chmura is asking the Court to read the same limitation (which exists no where in the
Agreement) into this provision.



                                                      4
Case 3:19-cv-00813-REP Document 59 Filed 06/04/20 Page 5 of 21 PageID# 3144



marketing labor data via SaaS subscriptions” (which is an expansion of No. 1). Opposition, at 8-

9. The plain language of the Agreement, however, does not even mention either “JobsEQ” or

“labor data via SaaS subscription.” Chmura adds the language now in a far-too-late attempt to

rescue the enforceability of the Agreement. Because the language never appears in the Agreement,

as Chmura wishes, even though Chmura had every opportunity to add the language before

Lombardo signed it, if Chmura had had any desire to comply with Virginia law at that time, it

would be improper for the Court to read “JobsEQ” or “labor data via SaaS subscriptions” into the

Agreement. 4

        Section 3(b) of the Agreement has two parts: (1) the Employee cannot perform the same,

similar, or substantially similar job duties or services as he performed for Chmura (2) for any

person or entity that engages in the Company’s Business. “Company’s Business” is clearly defined

and contains no mention of JobsEQ or labor data via SaaS subscriptions.

        Likewise, Section 3(a) of the Agreement is unenforceable. Section 3(a) of the Agreement

does not contain the “same, similar, or substantially similar job duties or services” language (as

found in Section 3(b) and (c)). It provides that “Employee shall not: (a) own or acquire an interest

in or participate in the management or control of any entity that competes against the Company by

engaging in the Company’s Business in geographic areas in which the Company does business.”

According to the consequences of Chmura’s argument, Section 3(a) is meaningless because there

is no other entity that engages in the Company’s Business—there is no other company that sells

JobsEQ. Accordingly, it is impossible for Lombardo to breach Section 3(a).



    4
     However, if Chmura’s argument were taken to its logical conclusion, it would be impossible for Lombardo to
compete with Chmura because no other company sells JobsEQ. If the Court decides to credit Chmura’s argument, it
should stick Chmura with all consequences of its advocacy and find that Lombardo did not breach the Agreement
because the Agreement is meaningless with respect to its prohibition on competition.


                                                      5
Case 3:19-cv-00813-REP Document 59 Filed 06/04/20 Page 6 of 21 PageID# 3145



       The Court must interpret the terms of the Agreement as they are defined in the Agreement.

“Company’s Business” is clearly defined – and incredibly overbroad. Chmura now wants to limit

it for this exact reason. Read as written, however, the Non-Competition Provision in the Agreement

is overbroad and unenforceable.

       2. Chmura’s argument that the Confidentiality Provision of the Agreement is enforceable
          also fails.

       Chmura argues that the Confidentiality Provision of the Agreement (Terms of Agreement,

§1) does not require a time limit to be enforceable. Chmura is wrong.

       First, Chmura argues that Lombardo relies too heavily on Lasership, Inc. v. Watson, 79 Va.

Cir. 205, 212 (Fairfax Cty. 2009). However, numerous courts have adopted the reasoning in

Lasership, including the Eastern District of Virginia. See Integrated Direct Mktg., LLC v. May,

129 F. Supp. 3d 336, 341 (E.D. Va. Sept 8, 2015) 336, 341; Shenandoah Women's Healthcare,

P.C., LEXIS 631, *17 (holding that the clause “Physician shall not, during Physician's employment

and for all times thereafter…” is unenforceable because its duration is unlimited) (emphasis

added); BB&T Ins. Servs., Inc. v. Thomas Rutherford, Inc., 80 Va. Circ. 174 2010 WL 7373709,

at *5 (Va. Cir. 2010) (holding the confidentiality clause unenforceable because its duration was

“for perpetuity”). Even cases cited by Chmura rely on Lasership. See GMS Indus. Supply v. G&S

Supply, LLC, 2020 U.S. Dist. LEXIS 34709, *21 (E.D. Va. Feb. 28, 2020).

       Second, even if this Court did not adopt the reasoning in Lasership, the Confidentiality

Provision is still unenforceable in accordance with the cases cited by Chmura. According to the

cases cited by Chmura, “[t]he test for whether a confidentiality provision is enforceable involves

the same balancing test applied to non-compete and non-solicitation agreements. The provision is

enforceable only if it ‘1) is narrowly drawn to protect the employer’s legitimate business interest;




                                                 6
Case 3:19-cv-00813-REP Document 59 Filed 06/04/20 Page 7 of 21 PageID# 3146



2) is not unduly harsh and oppressive in curtailing the employee’s ability to earn a living; and 3)

is not against sound public policy.’” GMS Indus. Supply, 2020 U.S. Dist. LEXIS 34709, at *21.

(citing Lasership Inc., 79 Va. Cir. 205). 5

        Here, the Confidentiality Provision is not narrowly tailored to protect the legitimate

business interests of Chmura. First, it is indefinite in duration (which under the weight of authority

makes the Confidentiality Provision unenforceable). Second, the Confidentiality Provision is not

limited in scope. It precludes disclosure of nearly all information, with few exceptions. Those

exceptions are limited to publicly available information, salary, bonus and personnel information

specific to the employee. That is it – those are the only items excepted from “Confidential and

Proprietary Information.” Therefore, this Confidentiality Provision is not narrowly drawn to

protect Chmura’s legitimate business interests. The Confidentiality Provision is unenforceable.

        3. Lombardo did not breach the Agreement.

        Chmura asserts that Lombardo “in cursory fashion” contends that he is entitled to summary

judgment on Chmura’s claim that he breached the Agreement. Chmura ignores all the facts and

argument that come before it. Chmura ignores that the key provisions of the Agreement (the Non-

Competition, Non-Solicitation and Confidentiality Provisions) are unenforceable and, therefore,

could not be breached.

        Even if the Agreement is enforceable (and it is not), the Agreement requires Lombardo to

return “the Confidential and Proprietary Information and/or the Work Related Intellectual

Property” “immediately and without demand.” The Laptop is simply not Confidential and




    5
      Chmura relies on McElmurry v. Alex Fergusson, Inc., 2006 U.S. Dist. LEXIS 10760 (M.D.N.C. Mar. 8, 2006).
This case is inapplicable as it applies North Carolina law, not Virginia.


                                                      7
Case 3:19-cv-00813-REP Document 59 Filed 06/04/20 Page 8 of 21 PageID# 3147



Proprietary Information or Work Related Intellectual Property. It is a Laptop. The Agreement did

not obligate him to return the Laptop and could not be breached for this reason.

         Furthermore, Lombardo did not have access to anything other than his personal notes from

two conferences. The notes contain information that were shared with Lombardo during

conversations he had at the conference. The information exchanged was not confidential or

proprietary. The notes contained publicly available information – the same information was

available to anyone that asked questions of these attendees at the conference and would be

available if the sales representatives at Chmura would have followed up on the attendee list. The

notes (according to Chmura) contained the name of the prospects, the name of the “decision-

makers,” software needs, and budgetary constraints is all information that could have been

obtained by other Chmura Account Managers and Chmura’s competitors who attended the

conferences.

         Finally, Chmura cannot prove damages – an essential element of breach of contract.

Sunrise Continuing Care, LLC v. Wright, 277 Va. 148, 156 (2009). Chmura’s sole damages are

speculative at best. Chmura argues that it should have been able to sell JobsEQ to 24% of the

prospects contained within the notes. The other Account Managers were not prevented from

reaching out to the attendees at the conferences. According to Christine Chmura, the CEO and

Chief Economist of Chmura, closing a deal can take anywhere from a few months to a few years. 6

Accordingly, it is still possible that the sales could be closed. Furthermore, if it takes that long to

close a deal, it is nonsensical to argue that withholding conference notes for less than two months

caused any damages at all. The reality is that the remaining Account Managers cannot sell at the


    6
      Deposition Transcript of Christine Chmura, at 59-61 (“It could take multiple contacts. It could take years to get
a client. For example, there are some people that we have been talking to for 10, 15 years and then they finally decide
to get a license.”) (Exhibit C to the Lombardo Opposition).


                                                          8
Case 3:19-cv-00813-REP Document 59 Filed 06/04/20 Page 9 of 21 PageID# 3148



same level that Lombardo could and did. There is absolutely no evidence that the current Account

Managers are closing any sales, even sales that the Account Managers are prospecting. The sales

slowed when Lombardo was terminated (and when Chmura lost its other top Account Manager –

Austen Steele). There is no evidence that Chmura was damaged by Lombardo’s retaining the

Laptop for less than two months after termination.

         4. Lombardo did not violate the Defend Trade Secrets Act (“DTSA”).

         Chmura argues that Lombardo misapplied the DTSA to the facts Chmura cites case law

that has no application whatsoever to the facts of this case. Lombardo did not misapply the facts

or rely on the wrong law. 7

         The simple and indisputable fact is that Lombardo did not misappropriate any trade secrets

defined under the DTSA. Pursuant to the DTSA, a Plaintiff must prove that "(1) it own[ed] a trade

secret; (2) the trade secret was misappropriated; and (3) the trade secret implicates interstate or

foreign commerce" as well as damages. Steves & Sons, Inc. v. JELD-WEN, Inc., 2019 U.S. Dist.

LEXIS 139818, 2019 WL 3860198 (E.D. Va. August 16, 2019). “Misappropriation” requires

improper acquisition or disclosure:

         (A) acquisition of a trade secret of another by a person who knows or has reason to
             know that the trade secret was acquired by improper means; or
         (B) disclosure or use of a trade secret of another without express or implied consent
                 by a person who—
                 (i) used improper means to acquire knowledge of the trade secret;
                 (ii) at the time of the disclosure or use, knew or had reason to know that the
                 knowledge of the trade secret was—

    7
       Chmura makes additional assertions that are not relevant for purposes of the Lombardo Motion. First, it states
that “Lombardo does not challenge Chmura’s efforts to maintain the secrecy of its information and therefore concedes
that those efforts are reasonable as a matter of law.” Opposition, at 14. Lombardo, however, does not concede this. In
fact, as set forth in the Lombardo Opposition, Chmura did not take any reasonable steps to protect the information
contained on the Laptop. It had not installed any remote management software or multi-factor authentication. The
Laptop was not even encrypted. See Lombardo Opposition, at 13-14. Likewise, Lombardo does not concede that the
Notes were trade secrets. See Lombardo Opposition, at 19. However, this analysis is unnecessary because no genuine
issue of material fact exists as to whether Lombardo misappropriated any trade secrets (a key element of its DTSA
claim).


                                                          9
Case 3:19-cv-00813-REP Document 59 Filed 06/04/20 Page 10 of 21 PageID# 3149



                          (i) derived from or through a person who had used improper
                          means to acquire the trade secret;
                          (ii) acquired under circumstances giving rise to a duty to
                          maintain the secrecy of the trade secret or limit the use of the
                          trade secret; or
                          (iii) derived from or through a person who owed a duty to the person
                          seeking relief to maintain the secrecy of the trade secret or limit the use
                          of the trade secret…

18 U.S.C. §1839(5). Thus, to violate the DTSA, a party must “misappropriate[] the trade secrets

with the requisite mens rea either by wrongfully acquiring the information or by using or disclosing

it with actual or imputed knowledge that it was a trade secret.” OROS, Inc. v. Dajani, 2019 WL

2361047, *2 (E.D. Va. June 4, 2019)(denying a motion to dismiss). “Obtaining trade secrets

through the normal course of employment is not improper. Packaging Corp. of Am., Inc. v. Croner,

419 F.Supp.3d 1059, 1066 (N.D. Ill. 2020). “The failure to return lawfully acquired information

does not constitute ‘misappropriation’ of that information under the DTSA.”              Id. (citing

Prominence Advisors, Inc. v. Dalton, No. 17-CV-04369, 2017 U.S. Dist. LEXIS 207617, *4 (N.D.

Illl. Dec. 18, 2017)); see also Gold Medal Products Co. v. Bell Flavors & Fragrances, Inc., No.

1:16cv00365, 2017 U.S. Dist. LEXIS 57640, *19 (S.D. Ohio Apr. 14, 2017).

       Here, Lombardo did not acquire Chmura’s trade secrets by any improper means and did

not disclose or use any trade secret. First, Lombardo did not wrongfully acquire the Laptop. Rather,

he acquired the Laptop and the information contained thereon through the normal course of his

employment. He, like all Account Managers, had access to the Laptop and the information

contained on it. Second, Lombardo did not disclose or use any trade secret information to any

party. According to Chmura, he “deprived Chmura of confidential and valuable information.” This

is not misappropriation. Misappropriation requires use or disclosure, neither of which is present

in this case. Chmura’s claim under the DTSA fails.




                                                10
Case 3:19-cv-00813-REP Document 59 Filed 06/04/20 Page 11 of 21 PageID# 3150



       The cases on which Chmura relies are inapposite and distinguishable. First, Chmura cites

to Haught v. Louis Berkman LLC, 417 F.Supp.2d 777 (N.D. W.Va. 2006). The Haught case was

not decided under the DTSA. Rather, the claim brought was a violation of the West Virginia Trade

Secrets Act (the “WVSTA”). Furthermore, Chmura completely mischaracterizes the case. The

defendant did not merely keep the employer’s trade secret documents for five days after

termination. The defendant retained the trade secrets for at least a year (and in some instances up

to three years) and disclosed the trade secrets. The Haught Court did not hold that the retention

violated the WVTSA, but rather it was only a violation of the parties’ Invention and Confidentiality

Agreement.

       Next, Chmura relies on OROS, Inc. v. Dajani, 2019 WL 2361047 (E.D. Va. June 4,

2019)(which denied a motion to dismiss filed by defendant). OROS is factually distinguishable

from the case at hand. In OROS, the defendant was the former president of a company who was

terminated. The defendant refused to accept the termination and retained control over the

company’s “computer server, equipment, financial records, and bank accounts, as well as access

codes to cloud-based services. …And he [] refused to give up or return information that plaintiff

alleges is confidential and proprietary, including ‘the pricing structure of [Oros Inc.’s] products,

list of customers and prospects, and knowledge of the product obsolescence in the hands of its

customers.” The defendant refused to return the information to maximize the price of the buy-back

of his 20% interest in the company. The Court found that these allegations were enough to

overcome a motion to dismiss. The Court does not speak to whether if proven, these facts would

be enough to overcome a motion for summary judgment. Furthermore, in denying the motion to

dismiss, the Court noted “it bears emphasizing that Oros, Inc.’s complaint deals not with an

isolated set of documents or information but rather with the entire contents of a company’s office.”


                                                11
Case 3:19-cv-00813-REP Document 59 Filed 06/04/20 Page 12 of 21 PageID# 3151



Here, Lombardo never had the type of access as the defendant in OROS and did not retain anything

more than a Laptop with his personal notes. That is a far cry from the retention in OROS.

       Finally, Chmura relies on Apollo Enter. Imagining Corp. v. Conyers, 2020 WL 1896706

(E.D. Va. Jan. 10, 2020)(granting a preliminary injunction). Like OROS, Apollo is factually

distinguishable. The defendant in Apollo, was the former Chief Product Officer who left the

company and went to work for a direct competitor. Defendant not only did not disclose the identity

of the new employer to the prior employer, but for several months prior to resigning defendant

copied large quantities of confidential information, including product development and testing

information, and “detailed information, including product specifications and pricing, regarding

proposals to key prospective customers.” Then he repeatedly told his former employer that he had

returned all of the confidential information, when he had not. None of these facts exist in the case

at hand. Lombardo has not gone to work for a competitor, did not copy any trade secrets and

returned the Laptop containing the alleged trade secrets less than two months after his termination.

Furthermore, the Apollo case issued a preliminary injunction and did not analyze the facts under a

summary judgment standard.

       Lombardo is entitled to summary judgment on Chmura’s DTSA claim (Count III).

       5.      Lombardo did not convert the Laptop, and the Notes are not the proper subject of a
               conversion action.

       Chmura toggles throughout the pleadings, discovery and motions between claiming that

the alleged conversion is of the Laptop and that the alleged conversion is of the Notes contained

on the Laptop. Therefore, Lombardo has addressed both instances in the Lombardo Motion.

Chmura argues that Lombardo’s retention of the computer for less than two months after his




                                                12
Case 3:19-cv-00813-REP Document 59 Filed 06/04/20 Page 13 of 21 PageID# 3152



termination constitutes conversion of the Laptop and that the Virginia Uniform Trade Secrets Act

does not preclude its conversion of trade secrets claim. Chmura is wrong.

         First, Lombardo did not convert the Laptop. He returned it less than two months after

Chmura terminated him and after being instructed by his supervisor to retain it until he signed a

separation agreement and received his personal items. Second, even if the Court holds that he did

convert the Laptop, Chmura was not damaged by Lombardo’s possession of the Laptop because

he ultimately returned the Laptop. Chmura is not entitled to money damages, because Lombardo

has already returned the Laptop. Root v. County of Fairfax, 81 Va. Cir. 407, 410 (Fairfax Cty.

2010).

         Second, despite Chmura’s arguments to the contrary, the Virginia Uniform Trade Secrets

Act does preclude Chmura’s conversion claim as to the Notes. Chmura argues that because it is

alleging conversion of both the Laptop and the Notes contained on the Laptop, the VUTSA does

not preclude the conversion claim as to the notes because the claim is not predicated entirely upon

the alleged misappropriation of trade secrets. Chmura is misinterpreting the preemption law. “To

survive summary judgment, a plaintiff must be able to show that the distinct theories of relief

sought are supported by facts unrelated to the misappropriation of the trade secret.” Smithfield

Ham & Prods. Co. v. Portion Pac, 905 F. Supp. 346, 348-349 (E.D. Va. 1995). Chmura’s asserts

two claims for conversion: (1) conversion of the Laptop; and (2) conversion of the Notes. The

conversion of the Notes (which Chmura asserts are trade secrets) necessarily is predicated entirely

on the alleged misappropriation of the alleged trade secrets. Chmura cannot get around the

preemption by asserting that because two items were converted, the conversion claim arising out

of the conversion of alleged trade secrets is not preempted by the VUTSA.




                                                13
Case 3:19-cv-00813-REP Document 59 Filed 06/04/20 Page 14 of 21 PageID# 3153



         Finally, Chmura does not even address the argument that the Notes cannot be converted

because the Notes constitute “future contracts,” which cannot be converted.

B.       LOMBARDO IS NOT A HIGHLY COMPENSATED EMPLOYEE AS DEFINED
         UNDER THE FAIR LABOR STANDARDS ACT.

         Chmura’s sole defense to Lombardo’s claims for unpaid overtime are that he is a “highly

compensated employee” and is, therefore, exempt from the overtime requirements under the

FLSA. Opposition, at 21. Chmura is wrong.

         “The highly compensated employee exemption applies where (1) an employee makes at

least $100,000 annually, including at least $455 per week on a salary basis, and (2) the employee

customarily and regularly performs any one or more of the exempt duties or responsibilities of an

executive, administrative or professional employee.” Ganci v. MBF Inspection Services, Inc., 323

F.R.D. 249, (S.D. Ohio 2017); 29 C.F.R. 541.601(a)(1). The exemption only applies to employees

whose primary duty includes performing office or non-manual work. 29 C.F.R. 541.601(d).

         Chmura appears to argue that Lombardo is exempt because he regularly performed the

exempt duties or responsibilities of an administrative employee. 8 To qualify as an exempt

administrative employee, the employee’s primary duty must be “the performance of office or non-

manual work directly related to the management or general business operations of the employer or

the employer’s customers” and “include[] the exercise of discretion and independent judgment

with respect to matters of significance.” 29 C.F.R. 200(a)(2) and (3).




     8
       Lombardo would not be exempt under either the executive exemption or professional exemption. With respect
to the executive exemption, Chmura cannot satisfy its burden to establish the duties test pursuant to 29 C.F.R. 541.700.
Likewise, Lombardo is not a professional employee as defined in 29 C.F.R. 541.300 et seq. because his job did not
require knowledge of an advanced type in a field of science or learning customarily acquired by a prolonged course
of specialized intellectual instruction nor did it require invention, imagination, originality or talent in a recognized
field of artistic or creative endeavor.


                                                          14
Case 3:19-cv-00813-REP Document 59 Filed 06/04/20 Page 15 of 21 PageID# 3154



       To be “directly related to the management or general business operations of the employer”

“an employee must perform work directly related to assisting with the running or servicing of the

business.” 29 C.F.R. 201(a). 29 C.F.R. 201(b) provides:

               Work directly related to management or general business operations
               includes, but is not limited to, work in functional areas such as tax; finance;
               accounting; budgeting; auditing; insurance; quality control; purchasing;
               procurement; advertising; marketing; research; safety and health; personnel
               management; human resources; employee benefits; labor relations; public
               relations, government relations; computer network, internet and database
               administration; legal and regulatory compliance; and similar activities.

“In considering the ‘character of the employee’s job as a whole’ the ‘primary’ duty test seeks to

distinguish between tasks ‘directly related to management policies or general business operations’

(or ‘the administrative operations of a business’) as distinguished from the ‘production’ or ‘sales’

work.” Henry v. Quicken Loans, Inc., 2009 U.S. Dist. LEXIS 91033, *72-74 (E.D. Mich. July 16,

2009) (holding that “a reasonable jury could conclude that ‘the character of the job as a whole’ of

the loan consultants/mortgage bankers centers around sales”). In analyzing the primary duties test,

courts ‘focus on evidence regarding the actual day-to-day activities of the employee rather than

more general job descriptions contained in resumes, position descriptions, and performance

valuations.’” Clark v. Shop24Global, LLC, 77 F. Supp. 3d 660, 671 (S.D. Ohio 2015) (citing

Schaefer v Ind. Mich. Power Co., 359 F.3d 394, 407 (6th Cir. 2004). How an employee spends his

time is a question of fact. Walls v. Host Int’l, Inc., 2015 U.S. Dist. LEXIS 136959, *24 (N.D. Ohio

Oct. 7, 2015); Yuen v. U.S. Asia Commer. Dev. Corp, 974 F. Supp. 515, 526 (E.D. Va. 1997).

       “The exercise of discretion and independent judgment involves the comparison and the

evaluation of possible courses of conduct, and acting or making a decision after the various

possibilities have been considered.” 29 C.F.R. 202(a). “The term ‘matters of significance’ refers

to the level of importance or consequence of the work performed.” Id. Pursuant to 29 C.F.R.


                                                 15
Case 3:19-cv-00813-REP Document 59 Filed 06/04/20 Page 16 of 21 PageID# 3155



202(b), the factors to consider when determining whether an employee exercises discretion and

independent judgment with respect to matters of significance include:

               Whether the employee has authority to formulate, affect, interpret, or
               implement management policies or operating practices; whether the
               employee carries out major assignments in conducting the operations of the
               business; whether the employee performs work that affects business
               operations to a substantial degree, even if the employee’s assignments are
               related to operation of a particular segment of the business; whether the
               employee has authority to commit the employer of matters that have a
               significant financial impact; whether the employee has authority to waive
               or deviate from established policies and procedures without prior approval;
               whether the employee has authority to negotiate and bind the company on
               significant matters; whether the employee provides consultation or expert
               advice to management; whether the employee is involved in planning long-
               or short-term business objectives; whether the employee investigates and
               resolves matters of significance on behalf of management; and whether the
               employee represents the company in handling complaints, arbitrating
               disputes or resolving grievances.

“The exercise of discretion and independent judgment implies that the employee has authority to

make an independent choice, free from immediate direction or supervision.” 29 C.F.R. 541.202(c).

“The exercise of discretion and independent judgment must be more than the use of skills in

applying well-established techniques, procedures or specific standards described in manuals or

other sources.” 29 C.F.R. 541.202(e). A disagreement about the extent of the supervision received

is enough to deny summary judgment in favor of an employer on an administrative exemption.

Sutherland v. SOSi Int’l, Ltd., 541 F. Supp. 2d 787, 791 (E.D. Va. 2008). “Whether an employee’s

duties require ‘real and substantial’ discretion, and whether this discretion is exercised with respect

to ‘matters of consequence’ are questions of fact.’” Yuen, 974 F. Supp. 515 at 527-528.

       “FLSA overtime exemptions are ‘affirmative defenses on which the employer has the

burden of proof.’” Roshon, 314 F. Supp. 3d at 859 (citing Corning Glass Works v. Brennan, 417

U.S. 188, 196-97 (1974)).




                                                  16
Case 3:19-cv-00813-REP Document 59 Filed 06/04/20 Page 17 of 21 PageID# 3156



        Here, the material facts are undisputed and Chmura cannot sustain its burden. No genuine

issue of material facts exists showing that Lombardo met either the primary duty test or the

independent discretion test. First, the documents show that Lombardo was an inside sales

representative, whose primary job duty was to sell JobsEQ for Chmura. As set forth in the February

3, 2015 Letter establishing his employment, Lombardo was hired as an inside sales representative.

He had to meet a quota of at least 3 sales per month. His entire employment was based on sales,

not any other tasks. Sales was the primary performance measure. In fact, the February 3, 2015

offer letter does not set forth a single other job duty, expectation or performance measure.

According to Lombardo’s direct supervisor, Lombardo’s primary duty was to sell Chmura’s SaaS

– JobsEQ – to new clients and to procure renewals from existing clients. Lombardo not only spent

the majority of his time selling JobsEQ and procuring renewals, he merely passed along additional

information that helped sell JobsEQ and procure renewals. Lombardo was an inside sales

representative in its truest sense.

        Second, Lombardo was not permitted to exercise any discretion and independent judgment,

much less discretion and independent judgment related to matters of significance. He was not

responsible for supervising other employees, making decisions about company strategy, setting

spending priorities, or establishing policies or procedures.

        Lombardo could not decide what conferences or trade shows he would attend. He could

not even decide whether to take a client or potential client out for a drink at a conference or make

his own travel arrangements without approval.

        He could not determine what price to charge for any Chmura product, including JobsEQ.

Even the discounts he was permitted to give were dictated by Chmura. The pricing was set forth

in a pricing matrix that the Account Managers had to follow.


                                                 17
Case 3:19-cv-00813-REP Document 59 Filed 06/04/20 Page 18 of 21 PageID# 3157



        Lombardo had no decision-making authority with respect to the Roadmap (the list of

feature requests, new products and changes to existing products offered by Chmura). He could not

prioritize items on the Roadmap, add items to the Roadmap or develop items on the Roadmap.

Lombardo merely acted as a conduit for the requests of potential clients and existing clients.

        He was not on any decision-making committee. He was not on the Conference Committee

(which determined what conferences Account Managers would attend) or the Pricing Committee

(which set the pricing and allowable discounts for Chmura’s products). And he was certainly not

part of the SEA Group or Leadership. Furthermore, Lombardo (and all other Account Managers)

were micromanaged by the SEA Group and Peterson, in particular.

        Chmura set forth every instruction related to Account Managers (and other employees) in

the Employee Handbook and the Standard Operating Procedures. Account Managers were

expected to follow these instructions. Simply put, Lombardo could not exercise any discretion or

independent judgment, much less related to matters of significance. That was solely handled by

the SEA Group and the various committees.

        Chmura tries to play up how much money Lombardo made, but that is only one component

of the test. Others who have made significantly more – in excess of $900,000/year – still qualify

for overtime under the FLSA. Pierce v. Wyndham Vacation Resorts, Inc., 2017 U.S. Dist. LEXIS

165819 (E.D. Tenn. Oct. 6, 2017).

        Lombardo was not a “highly compensated employee” as defined by the FLSA. 9 Because

Chmura admits that he worked more than forty hours in a workweek and did not pay him overtime



    9
       Chmura addresses both Lombardo’s FLSA claim and violation of the Ohio Minimum Fair Wage Standards Act
together. For the reasons that Chmura is not entitled to summary judgment on the FLSA claim (First Claim for Relief),
it is also not entitled to summary judgment on Lombardo’s Ohio Minimum Fair Wage Standards Act claim (Fifth
Claim for Relief) or the Ohio Prompt Pay Act claim (Fourth Claim for Relief). With respect to the Ohio Prompt Pay


                                                        18
Case 3:19-cv-00813-REP Document 59 Filed 06/04/20 Page 19 of 21 PageID# 3158



and because he was a non-exempt employee, Lombardo is entitled to summary judgment as to

liability on the First Claim for Relief (Violation of the FLSA), Fourth Claim for Relief (Violation

of the Ohio Prompt Pay Act), Fifth Claim for Relief (Violation of the Ohio Minimum Fair Wage

Standards Act) of the Counterclaim.

IV.     CONCLUSION

        For the reasons set forth above, the Court should not be swayed by Chmura’s rhetoric. The

law and material facts support summary judgment in Lombardo’s favor as follows:

        1. On Counts I (Breach of Contract), II (Declaratory Judgment), III (Violation of the

             Defend Trade Secrets Act), and IV (Conversion) of the First Amended Complaint;

        2. On the Sixth Claim for Relief (Declaratory Judgment – Invalidity & Unenforceability

             of the Agreement) of Defendant Richard A. Lombardo’s Counterclaim Against

             Plaintiff Chmura Economics & Analytics, LLC (the “Counterclaim”); and

        3. On the First Claim for Relief (Violation of the FLSA), Fourth Claim for Relief

             (Violation of the Ohio Prompt Pay Act), Fifth Claim for Relief (Violation of the Ohio

             Minimum Fair Wage Standards Act) of the Counterclaim as to liability.

Therefore, Lombardo respectfully requests that the Court grant him summary judgment

accordingly.




Act claim, because Chmura has not paid all of the overtime wages that Lombardo is entitled to, it has necessarily
violated the Ohio Prompt Pay Act, which requires timely payment of wages. O.R.C. §4113.15(a).


                                                       19
Case 3:19-cv-00813-REP Document 59 Filed 06/04/20 Page 20 of 21 PageID# 3159



                                   Respectfully submitted,



                                   /s/ Thomas J. Powell
                                   Thomas J. Powell, Esq., VSB #27604
                                   3603-D Chain Bridge Road
                                   Fairfax, VA 22030-3244
                                   Tel: (703) 293-9050 | Fax: (703) 293 9075
                                   Email: tom@tjplaw.com

                                   Christine M. Cooper, Esq. (Ohio Bar #0079160)
                                   Koehler Fitzgerald LLC
                                   1111 Superior Avenue East, Suite 2500
                                   Cleveland, OH 44114
                                   Tel: (219) 539-9376 | Fax: (216) 916-4369 Email:
                                   ccooper@koehler.law
                                   Attorneys for Defendant, Richard Lombardo




                                     20
Case 3:19-cv-00813-REP Document 59 Filed 06/04/20 Page 21 of 21 PageID# 3160



                                CERTIFICATE OF SERVICE
       The undersigned certifies that a copy of the foregoing Memorandum in Opposition to

Motion for Summary Judgment has been served on this 4th day of June, 2020, via the Court’s

electronic filing system upon the following:

Rodney A. Satterwhite (VA Bar No. 32907)
Heidi E. Siegmund (VA Bar No. 89569)
McGuireWoods LLP
Gateway Plaza
800 East Canal Street
Richmond, Virginia 23219
(Office) (804) 775-1000
(Fax) (804) 698-2158
rsatterwhite@mcguirewoods.com
hsiegmund@mcguirewoods.com

Counsel for Plaintiff




                                                    /s/ Thomas J. Powell
                                                    Counsel for Richard Lombardo




                                               21
